Examiner’s Comments
Status of Claims

Applicant’s amendments and remarks in the reply filed 12/28/2021 have been acknowledged and entered.  Claims 1-19 are pending; claim 19 has been added by this amendment. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-18 directed to an invention non-elected without traverse.  Accordingly, claims 10-18 have been cancelled.
Claim 1 is allowable. The restriction requirement among species, as set forth in the Office action mailed on 4/24/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/24/2020 is partially withdrawn.  Claims 2-5 and 8-9, directed to species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 10-18, directed to the non-elected method remains withdrawn from consideration because the claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claims 10-18.

REASONS FOR ALLOWANCE
Claims 1-9 and 19 are allowed.  The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not anticipate or fairly suggest the substrate processing apparatus having all the claimed features.  The closest prior art of record is that of Yoshihara who teaches a substrate processing apparatus comprising a spin base; a spin motor rotating the spin base around a rotation axis in a vertical direction; a holding pin (Fig. 6, element 210 (left)) provided on the spin base; a support pin (element 210 (right)); and a processing nozzle.  Yoshihara does not expressly disclose an upper end of the outer portion of the support pin is an 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714